CRAWLEY, Judge,
dissenting.
Because I believe the trial court erred by submitting to the jury the plaintiffs claim for damages for mental anguish, I dissent. Even viewing the evidence in the light most favorable to Whitson, I can find no evidence indicating that the conversion was attended with words or acts of insult *160or contumely. When a party presents no evidence to support her claims, the trial court should enter a judgment as a matter of law for the adverse party. See Johnson v. Life Ins. Co. of Alabama, 581 So.2d 438, 440 (Ala.1991).